         Case 1:21-mj-00344-RMM Document 16 Filed 06/29/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :      CASE NO. 21-MJ-344
               v.                            :
                                             :
CHARLES CLARK,                               :
                                             :
                      Defendant.             :

            CONSENT MOTION TO CONTINUE PRELIMINARY HEARING
              AND TO EXCLUDE TIME UNDER SPEEDY TRIAL ACT

       The defendant, through undersigned counsel, respectfully moves to continue the

preliminary hearing scheduled for June 30, 2021, to September 8, 2021, and to exclude time under

the Speedy Trial Act, and in support of the motion submits the following:

       On April 6, 2021, the defendant was presented before this Court on a four-count criminal

complaint charging him with Travel with Intent to Engage in Criminal Sexual Activity, in violation

of 18 U.S.C. § 2423(a), Coercion and Enticement in violation of 18 U.S.C. § 2422(b), First Degree

Child Sexual Abuse with Aggravating Circumstances, under 22 D.C. Code §§ 3008(a) and

3020(a)(2), and Distribution of Child Pornography under 18 U.S.C. § 2252(a)(2)).

       On April 16, 2021, a detention hearing was held, at which time the Court order the

Defendant to be held without bond during the pendency of this matter. The government has

provided substantial pre-indictment discovery in this case and had indicated that additional

discovery is forthcoming. In addition, the parties are exploring a possible plea agreement that

would obviate the need for an indictment or trial. However, the parties need additional time to

engage in discussions and for defense counsel to review discovery. Mr. Clark was hospitalized and

remains on the medical unit at the jail, making attorney/client conversation very difficult.

Continuing the preliminary hearing currently scheduled for June 30, 2021, to September 8, 2021,
         Case 1:21-mj-00344-RMM Document 16 Filed 06/29/21 Page 2 of 3




will provide the parties with additional time to engage in those discussions.

        The Speedy Trial Act requires that the government file an information or indictment against

a defendant within 30 days of arrest. 18 U.S.C. § 3161(b). However, the Act excludes any period

of delay when a judge grants a continuance and finds that “the ends of justice served by taking

such action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

§ 3161(h)(7)(A). When granting an ends-of-justice continuance, the Court must “set[] forth, in the

record of the case, either orally or in writing, its reasons for [that] finding.” Id.

        Here, the exclusion of time through September 8, 2021, best serves the interests and ends

of justice and outweighs the interests of the public and the defendant in a speedy trial because

excluding such time will afford the defense the opportunity to engage in pre-indictment plea

discussions with the government and to continue reviewing informal discovery. The government

consents to this motion

        WHEREFORE, the parties respectfully request that the Court continue this matter to

September 8, 2021, and exclude time through and including that date, for purposes of any

computation under the Speedy Trial Act.




                                                    2
        Case 1:21-mj-00344-RMM Document 16 Filed 06/29/21 Page 3 of 3




                                           Respectfully submitted,




                                             /s/ Jay P. Mykytiuk
                                           JAY P. MYKYTIUK
                                           D.C. Bar No. 976596
                                           Counsel for the Defendant
                                           Scrofano Law PC
                                           406 5th Street NW
                                           Washington, D.C. 20001
                                           (202) 630-1522
                                           jpm@scrofanolaw.com



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with the Clerk
of Court, and provided to all parties of record via CM/ECF this 29th day of June 2021.



                                                        /s/ ________

                                                  Jay Paul Mykytiuk




                                              3
